Citation Nr: 0329353	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  01-08 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than September 8, 
1999, for a grant of entitlement to a total disability 
evaluation based on individual unemployability due to service 
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
April 1975.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  June 2000 by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  That rating decision granted an increased 
evaluation of 50 percent for post-traumatic stress disorder 
(PTSD), assigned a combined service connected disability 
rating of 70 percent, and granted entitlement to TDIU.


FINDINGS OF FACT

1.  The date of claim for TDIU was September 9, 1999.

2.  Entitlement to TDIU arose on September 8, 1999.

3.  The first date on which the veteran met the schedular 
requirements for a grant of TDIU was September 8, 1999.


CONCLUSION OF LAW

Entitlement to an effective date earlier than September 8, 
1999, for a grant of TDIU is not warranted.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400, 
4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claim which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefit which the veteran is seeking.  In 
a March 2002 letter, the RO notified the veteran of the 
evidence he might submit in support of his claim.  The Board 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's claim 
and that the notice provisions of the VCAA have been complied 
with.  The Board finds that there will be no prejudice to the 
veteran if the Board decides his appeal at this time and the 
Board will, therefore, proceed to consider the veteran's 
claim on the merits.  See Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002); see also Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Applicable regulations provide that total disability ratings 
for compensation may be assigned where the schedular rating 
is less than total when the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a) (2003).  TDIU may be also be 
granted on an extraschedular basis under the provisions of 
38 C.F.R. § 4.16(b) (2003).  In the instant case, the  
veteran was granted entitlement to TDIU on a schedular basis 
under 38 C.F.R. § 4.16(a) (2203) effective September 8, 1999, 
by the June 2000 rating decision.

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  See 38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2003).  The effective 
date of an increase in disability compensation shall be the 
earliest date as of which it was factually ascertainable that 
an increase in disability had occurred if a claim was 
received within one year from such date; otherwise, the 
effective date shall be the date of receipt of claim.  See 
38 C.F.R. § 3.400(o)(2) (2003).  The Board finds that a claim 
of entitlement to TDIU is a claim for increased disability 
compensation.

In considering the veteran's claim for an earlier effective 
date for the grant of entitlement to TDIU, the Board must 
first determine the date of claim.  Applicable regulations 
provide that any communication or action indicating an intent 
to apply for one or more benefits under the laws administered 
by VA from a claimant or her duly authorized representative 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  See 38 C.F.R. 
§ 3.155(a) (2003).  The United States Court of Appeals for 
the Federal Circuit has held that 38 C.F.R. § 3.155(a) does 
not deal with or authorize oral informal claims.  See 
Rodriguez v. West, 189 F.3d 1351, 1353-4 (1999).  The Court 
stated that 38 C.F.R. § 3.1(p) defines "claim", informal as 
well as formal, as a "communication in writing" and when 
38 C.F.R. § 3.155(a) refers to "an informal claim", it 
necessarily incorporates the definition of that term in 
38 C.F.R. § 3.1(p) as a "communication in writing".

On November 22, 1999, the veteran filed VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability, which, the Board finds, constituted a formal 
claim of entitlement to TDIU.  However, the Court has held 
that, once a veteran submits evidence of a medical disability 
and makes a claim for the highest rating possible, and 
additionally submits evidence of unemployability, the 
"identify the benefit sought" requirement of 38 C.F.R. 
§ 3.155(a) is met and VA must consider TDIU.  See Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In addition, 
a regulation provides that, once a formal claim for 
compensation has been allowed, receipt of a report of VA 
examination or hospitalization will be accepted as an 
informal claim for increased benefits, and the date of 
hospital examination or admission will be accepted as the 
date of receipt of a claim, when such reports relate to 
examination or treatment for which service connection has 
previously been established.  See 38 C.F.R. § 3.157(a)(b) 
(2003).  In the veteran's case, he was admitted to a VA 
Medical Center on September 8, 1999, for treatment of his 
service connected PTSD.  On September 9, 1999, the second 
hospital day, he underwent a mental health history and 
physical examination, the report of which shows a diagnosis 
on Axis IV of "substance abuse, unable to work."  The Board 
finds that the finding on September 9, 1999, by an examining 
VA physician, as part of an evaluation of the veteran's PTSD 
symptomatology, that the veteran was unable to work must be 
recognized as an informal claim of entitlement to TDIU.  See 
38 U.S.C.A. § 3.157 (2003); Roberson, supra.  Under 38 C.F.R. 
§ 3.400 (2003), the effective date of a grant of TDIU cannot 
be earlier than the date of claim.

The next issue for consideration is when the veteran's 
entitlement to TDIU arose.  Because the veteran was granted 
entitlement to TDIU on a schedular basis, and not on an 
extraschedular basis, he did not have entitlement to that 
benefit until he met the schedular requirements of 38 C.F.R. 
§ 4.16(a) (2003), which, as noted above, provides that, if 
there are two or more service connected disabilities, there 
shall be at least one disability ratable at 40 percent or 
more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  The veteran did not 
meet these schedular requirements until September 8, 1999, 
which was the date assigned by the rating decision of June 
2000 for an evaluation of 50 percent for PTSD and a combined 
service connected rating of 70 percent.  Prior to his 
admission to the VA Medical Center on September 8, 1999, the 
veteran's PTSD was rated as 30 percent disabling, none of his 
other service connected disabilities was rated as 40 percent 
or more disabling, and his combined service connected 
disability rating was 60 percent.  The Board concludes that 
the date on which the veteran's entitlement to TDIU arose was 
September 8, 1999.

The veteran contends that the effective date of the grant of 
TDIU should be August 18, 1998, the day after his last date 
of employment as a truck driver working 40 hours per week.  
He has submitted a statement by US Lumber Group, his former 
employer, that his employment was terminated on August 17, 
1998, because of disability and a statement by an insurance 
company showing that he received a lump sum settlement, 
presumably under a group disability income insurance policy.  
The Board agrees that, if on August 18, 1998, the veteran had 
met the schedular requirements of 38 C.F.R. § 4.16(a) for a 
grant of entitlement to TDIU, then the effective date of the 
grant of TDIU could have been September 9, 1998, one year 
prior to the date which the Board has found was the date of 
claim, under the provisions of 38 C.F.R. § 3.400(o)(2) 
(2003), provided that there was credible evidence that the 
veteran's employment was terminated due to service connected 
disabilities.  However, in August and September 1998, the 
veteran did not meet the schedular requirements of 38 C.F.R. 
§ 4.16(a) for a grant of TDIU and thus he is not entitled to 
an earlier effective date based his having stopped working on 
August 17, 1998.

In sum, there is no basis on which an effective date earlier 
than the date assigned by the RO for the grant of TDIU might 
be allowed, and so entitlement to an earlier effective date 
is not established.  See 38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.155, 3.157, 3.400, 4.16 (2003).

As the preponderance of the evidence is against the veteran's 
claim for an earlier effective date, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002). 
 




ORDER

Entitlement to an effective date earlier than September 8, 
1999, for a grant of entitlement to a total disability 
evaluation based on individual unemployability due to service 
connected disabilities is denied.


	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



